an appropriate alimony award); NRS 125B.020(1) (imposing a duty on all
                parents to provide their children with necessary maintenance and
                support); BMW v. Roth, 127 Nev.            , 252 P.3d 649, 657 (2011) ("A
                district court would necessarily abuse its discretion if it based its ruling on
                an erroneous view of the law . . . ." (quotation omitted)).
                            Second, while the district court appears to have been
                attempting to afford respondent a lifestyle similar to that which he
                enjoyed during the marriage, this cannot be accomplished solely at the
                expense of the paying spouse. NRS 125.150(1)(a) (indicating that alimony
                must be awarded under terms that are "just and equitable"). Here,
                despite finding that "there are no issues as to the physical and mental
                condition of [respondent] as it related to the financial condition, health
                and ability to work," the district court awarded substantial alimony for a
                period of ten years. This award was made in spite of the fact that the
                district court "ha[d] concerns about the ability of [respondent] to manage
                his money." Thus, while it is not necessarily an abuse of discretion to
                award ten years of alimony to a spouse who has money-management
                problems and who is wholly capable of working, the district court's factual
                findings in this case simply do not support such an award.
                            Accordingly, we reverse the district court's alimony award,
                and remand this matter to the district court for further proceedings. On
                remand, the district court is instructed to exclude child support in
                determining any alimony award, and it is further instructed to ensure that
                there is a basis for the duration of any such award. NRS 125.150(8).
                            Appellant also seeks reversal of the district court's child
                support award. Because a child support award is dictated by a statutory
                formula driven by the paying parent's gross monthly income, see NRS

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                   125B.070; NRS 125B.080(1), and because we perceive no abuse of
                   discretion in the district court's finding that respondent's salary was
                   $96,000 per year, we affirm the district court's child support award.
                   Wallace v. Wallace,      112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996)
                   (indicating that child support matters are reviewed for an abuse of
                   discretion).
                                   It is so ORDERED.




                                             Hardesty


                   SOc--4001talcosiabareamin , J.
                     tec-j444.,
                            .


                   Parraguirre
                                  46 .                          hut
                                                             akitrz
                                                            Cherry   7 ir           , J.




                   cc: Hon. Gayle Nathan, District Judge
                        Carolyn Worrell, Settlement Judge
                        Mary F. Granger
                        Lance J. Hendron
                        Eighth District Court Clerk




   SUPREME COURT
         OF
       NEVADA
                                                        3
  (0) 1947A a.

MINUMENNE